DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 10/06/2021.  This action is made FINAL.

2.	Claims 1-25 are pending in the case.  Claims 1, 9 and 18 are independent claims.  Claims 1, 9, 12 and 18 have been amended.  



Response to Arguments
Applicant’s arguments, see Applicant’s Remarks (p. 9, Para 4 and p.10, Para 1), filed October 6, 2021, with respect to the rejection(s) of claim(s) 1-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Olson.


 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earl Olson et al., US 2019/0347846.


Independent claim 1,Olson discloses one or more computer-readable media comprising instructions that cause a computer device, in response to execution of the instructions by one or more processors of the computer device, to operate a reflection analysis engine to:

identify one or more physical surfaces within a mixed reality environment from one or more points of view within the mixed reality environment (i.e. capture image of physical environment – Para 26, 44 – from a point of view – Fig. 6, 8); 

determine visually reflective properties, respectively, of the one or more physical surfaces (i.e. detect physical features, e.g. reflectivity of surfaces – Para 66, 68 – and define feature descriptor corresponding to a physical parameter of the physical feature – Para 66);

determine a model that describes reflective characteristics of the one or more physical surfaces based upon the determined visually reflective properties (i.e. determining feature descriptors to output for a corresponding physical parameter related to physical features of surfaces in an image, where feature descriptors are values defining a parameter, e.g. reflective property, of a physical feature – Para 65, 66, 68, 69, 72);

based upon the model, determine, for an image to be projected in a location of the mixed reality environment, characteristics of a reflection of the image in one of the one 

 wherein subsequent projection of the image in the location of the mixed reality environment takes into consideration of the characteristics determined (i.e. reflection of  displayed virtual object is reflected in a mirror of the environment – Para 101).  


Olson suggests determining a model as he teaches determining and storing feature descriptors representing values defining reflection characteristics of physical surfaces.

It would have been obvious at the effective date of invention to substitute Olson’s feature descriptors for a model because the stored feature descriptors are used to associate physical properties of physical objects in an image with content to allow the image to be displayed in response to changes from the physical environment, which provides an improved realism of a virtual reality environment.



Claim 2, Olson discloses the one or more computer-readable media of claim 1, the computer device is further caused to receive data from one or more sensors located 


Claim 3, Olson discloses the one or more computer readable media of claim 1, wherein to determine visually reflective properties of the one or more physical surfaces further includes to determine visually reflective properties of the one or more physical surfaces from a point of view of one or more viewing locations within the mixed reality environment (i.e. determining feature descriptors to output for a corresponding physical parameter related to physical features of surfaces in an image – Para 65, 66, 68; feature descriptor used to display a virtual object, e.g. sensory input, that responds to changes, e.g. reflection, from the physical environment – Para 24-25, 101; obtain and display the physical environment and virtual objects in an immersive experience from differing perspectives - Para 92; Fig. 6, 8).  


Claim 4, Olson discloses the one or more computer-readable media of claim 1, wherein to determine characteristics of a reflection of the image in the one of the one or more physical surfaces further includes to produce a sample reflection of the image to be reviewed by a user (i.e. presenting the content corresponding to a reflection of a virtual object on a surface on a display – Para 101; Fig. 6 “622”).  





Claim 6, Olson discloses the one or more computer-readable media of claim 1, wherein to determine characteristics of a reflection of the image in the one of the one or more physical surfaces further includes to identify a change in the location of the mixed reality environment at which the image is to be projected to alter the reflective characteristics of the image in the one of the one or more physical surfaces (i.e. displaying the physical environment and virtual objects in an immersive experience from a different perspective - Para 92; Fig. 6, 8 – determines feature descriptors for displaying the virtual object, e.g. sensory input, that responds to changes, e.g. reflection, from the physical environment – Para 24-25, 101).  
  





Claim 8, Olson discloses the one or more computer-readable media of claim 1, wherein the location of the image to be projected within the mixed reality environment is on one or more of the physical surfaces within the mixed reality environment (i.e. display content corresponding to a reflection of a virtual object on a surface such as a table or mirror – Para 101; Fig. 6).


Independent claim 9, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claims 10, 12-17, and 19-25, the corresponding rationale as applied in the rejection of claims 2-8 apply herein.

Claim 11, Marsh discloses the apparatus of claim 10, wherein the apparatus includes the one or more sensors (i.e. image sensor - Fig. 2 “206, 112”).


Independent claim 18, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619